61Detailed Action
Summary
1. This office action is in response to the amendment filed on December 21, 2020. 
2. Applicant has canceled claims 5 and 8.
3. Applicant has amended claims 1-4, 6-7 and 9-20. Claims 1, 6 and 12 are amended to incorporate the allowable subject matter of claim 5.
4. Claims 1-4, 6-7 and 9-20 are pending and has been examined.
5. Claim rejections regards to USC 112 are withdrawn.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
7. Claims 1-4, 6-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a plurality of transmitter coils, wherein each transmitter coil of the plurality of transmitter coils is coupled to a respective output terminal of the plurality of converters, wherein the plurality of transmitter coils includes at least one low frequency transmitter coil and at least one high frequency transmitter coil"
In re to claim 6, claim 6 the prior art fails to disclose or suggest the emboldened and italicized features recites “a plurality of transmitter coils, wherein each transmitter coil of the plurality of transmitter coils is coupled to a respective output terminal of the plurality of converters, wherein the plurality of transmitter coils includes at least one low frequency transmitter coil and at least one high frequency transmitter coil”
In re to claim 12, claim 12 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the power transfer device includes a plurality of transmitter coils coupled to respective output terminals of the plurality of converters, and wherein the plurality of transmitter coils includes at least one low frequency transmitter coil and at least one high frequency transmitter coil”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4,  claims 2-4 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 7 and 9-11, claims 7 and 9-11 depend from claim 6, thus are also allowed for the same reasons provided above.
In re to claims 13-20, claims 13-20 depend from claim 12, thus are also allowed for the same reasons provided above.


Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839




	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839